PER CURIAM.
Assuming that the action is maintainable, the judgment is unwarranted. The respondent presents a computation sugr gestive of the way in which the justice reasoned in reaching the conclusion that $17.50 damages to defendant "had been shown. An item of $105 as chargeable to plaintiff by defendant appears in the computation, but there was no evidence that the plaintiff had received $105 for which he should account to defendant. There must be a reversal, and a new trial, with costs to appellant to .abide the event.